DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 4, 5, 8, 11, 12, 14, 15 and 18 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 6-9 of Palmer ‘213; Timothy A. (US 10751213 B2).  
Regarding pending claims 1 and 11, Palmer ‘213 claims all limitations in patented claims 1 and 2, namely a dual-purpose urinary catheter system (claim 1, dual-purpose urinary catheter system), comprising: 
a flexible outer tubular sheath having an extended length L and a smaller lateral width W when flat (claim 1, a flexible outer tubular sheath … extended length L and … width W when flat); 
an inner cavity, a forward end and a rearward end (claim 1, an inner cavity, a forward end and a rearward end); 
wherein the outer sheath is formed of a thin flexible polymer tube constricted longitudinally with folds or pleats to a partially compressed length and configured to extend longitudinally to the extended length L by straightening out the folds or pleats (claim 1, wherein the outer sheath is a thin polymer tube that may be folded longitudinally at lateral fold lines to a folded length and is configured to extend longitudinally to the extended length L by straightening out the fold lines);  
a urinary catheter disposed within the inner cavity of the outer sheath (claim 1, a urinary catheter disposed within the inner cavity of the outer sheath);   
the catheter having a front end and length l that is less than the partially compressed length of the outer sheath (claim 1, the catheter having a front end and a length l, wherein the length l of the catheter is shorter than the extended length L of the outer sheath);  
an outlet hub at the forward end of the outer sheath defining a throughbore sized to permit extraction of the catheter front end (claim 1, an outlet hub secured within the outer sheath adjacent the forward end, the outlet hub defining a throughbore sized to permit extraction of the catheter front end); 
the outlet hub having a closure to seal the inner cavity of the sheath at its forward end (claim 2, wherein the outer sheath extends beyond the outlet hub in a forward segment to the forward end and is sealed to maintain sterility of the outlet hub); and 
a valve at the rearward end of the outer sheath, the valve enabling conversion from a closed position to seal the inner cavity of the outer sheath at its rearward end and an open position to permit fluid flow from the inner cavity of the outer sheath at its rearward end (claim 1, a valve secured within the outer sheath adjacent the rearward end, wherein the valve may be either closed or opened to permit fluid flow therethrough); 
such that the catheter system may function as a collection bag when the valve is closed and a drain line when the valve is open (claim 1, wherein … the catheter system may function as a collection bag when the valve is closed and a drain line when the valve is open); and 
wherein the extended length L of the outer sheath is sufficiently long so as to extend from the front end held by a user while seated adjacent and not on a toilet to the rearward end suspended over the toilet, and the weight of the valve helps to keep the rearward end over the toilet (claim 1, wherein the extended length L is sufficiently long so as to extend from the outlet hub held by a user while seated adjacent and not on a toilet to the valve suspended over the toilet, the weight of the valve helping to keep the valve over the toilet).
Palmer ‘213 does not explicitly claim a smaller lateral width W when flat of between about 3.5-13.1% of the extended length L. 
The lateral width W is interpreted as a result-effective variable, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The lateral width W relates to the aspect ratio of the sheath and can be optimized through routine experimentation. For example, the sheath must cover the catheter, which has an elongated shape and high aspect ratio. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the lateral width W in order to generally follow the shape of the enclosed catheter. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Palmer ‘213 does not explicitly claim a constant narrow lateral width W when flat. However, selecting a flat rectangular shape would have been an obvious choice since it simplifies the construction of the sheath. A skilled artisan would have been able to modify Palmer ‘213’s claims by constructing the sheath from a tube of constant diameter, or by sealing a pair of rectangular films along their outer edges.  

Regarding pending claims 2, 4, 5, 8, 12, 14, 15 and 18, Palmer claims all limitations in patented claims 6-9 as shown in table 1.
Table 1: Palmer ‘213
double patenting
Pending claim 
Palmer ‘213 
Pending claim 
Palmer ‘213 
2
9
12
9
4
6
14
6
5
8
15
8
8
7
18
7

Claims 1, 2, 4-12 and 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-9 of Palmer ‘976; Timothy A. (US 10531976 B2). 
Regarding pending claim 1, Palmer ‘976 claims all limitations in patented claim 1, namely a dual-purpose urinary catheter system (claim 1, a dual-purpose urinary catheter system), comprising: 
a flexible outer tubular sheath having an extended length L (claim 1, an extensible flexible outer sheath having an extended length L); and
an inner cavity, a forward end and a rearward end (claim 1, an inner cavity, a forward end and a rearward end,);  
wherein the outer sheath is formed of a thin flexible polymer tube constricted longitudinally with folds or pleats to a partially compressed length and configured to extend longitudinally to the extended length L by straightening out the folds or pleats (claim 1, wherein the outer sheath is formed of a thin flexible polymer tube … extended length L by straightening out the folds or pleats);  
a urinary catheter disposed within the inner cavity of the outer sheath (claim 1, a urinary catheter … of the outer sheath);   
the catheter having a front end and length l that is less than the partially compressed length of the outer sheath (claim 1, the catheter having a front end and length l … of the outer sheath);  
an outlet hub at the forward end of the outer sheath defining a throughbore sized to permit extraction of the catheter front end (claim 1, a hub at the forward end … extraction of the catheter front end);
a valve at the rearward end of the outer sheath, the valve enabling conversion from a closed position to seal the inner cavity of the outer sheath at its rearward end and an open position to permit fluid flow from the inner cavity of the outer sheath at its rearward end, such that the catheter system may function as a collection bag when the valve is closed and a drain line when the valve is open (claim 1, a valve at the rearward end of the outer sheath … to permit fluid flow … function as a collection bag when the valve is closed and a drain line when the valve is open); and
wherein the extended length L of the outer sheath is sufficiently long so as to extend from the front end held by a user while seated adjacent and not on a toilet to the rearward end suspended over the toilet, and the weight of the valve helps to keep the rearward end over the toilet (claim 1, the extended length L being sufficiently long so as to extend from the front end held by a user while seated adjacent and not on the toilet to the rearward end suspended over the toilet, the weight of the valve helping to keep the rearward end over the toilet; and opening the valve to the open position to permit fluid to drain from the inner cavity into the toilet). 
Although Palmer ‘976 claims a method instead of a device, Palmer ‘976 also describes all the structural features of a catheter as cited above. If given claim 1 of Palmer ‘976, a skilled artisan would have been able to construct the claimed catheter. 
Palmer ‘976 does not explicitly claim a smaller lateral width W when flat of between about 3.5-13.1% of the extended length L. However, Palmer ‘976 requires that the sheath enclose the urinary catheter (claim 1, a urinary catheter disposed within the inner cavity of the outer sheath). The lateral width W of the sheath is interpreted as a result-effective variable. The sheath must cover the catheter, which has an elongated shape and high aspect ratio. Therefore, the sheath must also have a similarly high aspect ratio to conform to the enclosed catheter. 
Palmer ‘976 does not explicitly claim that the outlet hub has a closure to seal the inner cavity of the sheath at its forward end. However, Palmer ‘976 requires that the sheath be liquid-proof, at least enough to function as a bag (claim 1, such that the catheter system may function as a collection bag when the valve is closed). Therefore, it would have been obvious to provide a seal at the outlet hub in order to prevent fluid from leaving the sheath when it operates as a bag. 
Palmer ‘976 does not explicitly claim that the flexible outer tubular sheath has a constant narrow lateral width W when flat. However, selecting a flat rectangular shape would have been an obvious choice since it simplifies the construction of the sheath. A skilled artisan would have been able to modify Palmer ‘976’s claims by constructing the sheath from a tube of constant diameter, or by sealing a pair of rectangular films along their outer edges.  

Regarding pending claims 2, 4-10, 12 and 14-20, Palmer ‘976 claims all limitations in patented claims 4-9 as shown in table 2.
Table 2: Palmer ‘976 double patenting
Pending claim 
Palmer ‘976
Pending claim 
Palmer ‘976
Pending claim 
Palmer ‘976
2
6
9
9
17
7
4
4
10
9
18
8
5
5
12
6
19
9
6
7
14
4
20
10
7
7
15
5


8
8
16
7




Claims 3 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Palmer ‘976; Timothy A. (US 10531976 B2), in view of Kelly; Ronald John et al. (US 20170274176 A1). 
Regarding pending claims 3 and 13, Palmer ‘976 does not claim a dry hydrophilic coating and a sachet of water. Kelly discloses a ready to use catheter assembly (¶ [0007], [0032] FIG. 1 shows the ready to use catheter assembly 1); 
comprising a catheter (¶ [0034] The catheter 3 comprises a catheter shaft 9); and 
an outer sheath (¶ [0033], The catheter package 2 has an elongated form);  
wherein the catheter has a dry hydrophilic coating which, when wetted, becomes lubricious (¶ [0039] The catheter shaft 9 is at least partly covered by a hydrophilic coating); and 
further including a small sachet of water provided within the outer sheath which may be ruptured to wet the catheter (¶ [0039] Therefore, the catheter package 2 comprises two compartments, a first compartment for the catheter 3 and the second compartment for the sachet 4 for wetting fluid). 
Kelly provides another form of lubricant widely known in the art. Catheter packages are routinely provided with either a liquid lubricant or a dehydrated form of lubricant that activates when mixed with water. One would be motivated to modify Palmer ‘976’s claim 1 with Kelly’s hydrophilic coating and sachet of water to select one of two known alternatives for lubricant. Therefore, it would have been obvious to modify Palmer ‘976’s claim 1 with Kelly’s hydrophilic coating and sachet of water in order to lubricate a catheter with one of two known alternatives. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781